Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant’s election without traverse of Group I, claims 1, 3-11, 14 and 21-24, in the reply filed on 09 May 2022 is acknowledged.  Claims 2, 12-13 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 May 2022.
3.	The restriction requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The Response filed on 09 May 2022 has been entered in full.  Claims 2, 12-13 and 19-20 have been withdrawn as discussed supra.  Therefore, claims 1-14 and 19-24 are pending, and claims 1, 3-11, 14 and 21-24 are the subject of this Office Action.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 12 May 2020 has been considered by the Examiner.

Specification
6.	The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112 (Written Description)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 3-11, 14, 21-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
9.	The claims are drawn quite broadly to method of treating cancer in a subject in need thereof comprising administering a therapeutically effective dose of a combination comprising an anti-BCMA antigen binding protein and an agent directed to ICOS. The claims also recite wherein the anti- BCMA antigen binding protein comprises a CDRH1 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 1; a CDRH2 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:2; a CDRH3 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:3; a CDRL1 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:4; a CDRL2 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:5; and a CDRL3 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:6, or wherein the wherein the anti- BCMA antigen binding protein is an antibody comprising a heavy chain variable region (VH) comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:7; and a light chain variable region (VL) comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:8. The claims also recite wherein the agent directed to ICOS is an anti-ICOS antibody; wherein the anti-ICOS antibody is an ICOS agonist; wherein the anti-ICOS antibody comprises a CDRH1 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 13; a CDRH2 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 14; a CDRH3 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 15; a CDRL1 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 16; a CDRL2 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 17; and a CDRL3 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 18, or wherein the anti-ICOS antibody comprises a VH domain comprising an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 19; and a VL domain comprising an amino acid sequence at least 90% identical to the amino acid sequence as set forth in SEQ ID NO:20. Thus the claims are drawn to a large genus of agents, antigen-binding proteins, or antibodies that are either defined by a desired function or by a partial structure, and the antigen to which they bind.
10.	The specification discloses particular antibodies that are defined by particular amino acid sequences for the heavy and light chain CDRs and variable regions.  Specifically, the Specification teaches that co-administration of an anti-BCMA antibody drug conjugate, comprising a heavy chain variable region (VH) comprising the amino acid sequence of SEQ ID NO:7 and a light chain variable region (VL) comprising the amino acid sequence of SEQ ID NO:8 in combination with an anti-ICOS antibody comprising a heavy chain variable region (VH) comprising the amino acid sequence of SEQ ID NO:19 and a light chain variable region (VL) comprising the amino acid sequence of SEQ ID NO:19 inhibits tumor growth, and resulted in an increase in complete tumor free subjects as compared to either anti-BCMA or anti-ICOS monotherapy (See Example 1).  However, the specification does not provide sufficient written description as to the structural features of the claimed genus of “agents directed to ICOS, anti-BCMA antigen binding proteins, which the specification defines as antibodies, antibody 
fragments and other protein constructs which are capable of binding to the antigen (See pg. 4), or variants of the above-mentioned antibodies having variations in the CDRs or the light and heavy chain variable regions, that have the same binding specificity such that they can be used in the claimed methods.
11.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
12.	It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, one skilled in the art would not know which residues in the CDRs are critical for binding.  There is insufficient guidance to direct a person of skill in the art to select or to predict particular residues or CDRs as essential for binding BCMA or ICOS, and having the same functional characteristics.
13.	It is well established in the art that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff, et al. (PNAS, 1982. Vol. 79, page 1979; cited by Applicant).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  MacCallum, et al. (J. Mol. Biol., 262:732-745; cited by Applicant) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column).  De Pascalis, et al. (Journal of Immunology, 2002. 169:3076-3084; cited by Applicant) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column).  
14.	The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. 307:198-205; cited by Applicant) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset, et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column).  Chen, et al. (Journal of Molecular Biology, 1999. 293:865-881; cited by Applicant) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  Wu, et al. (Journal of Molecular Biology, 1999. 294:151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left column) but certain residues have been identified as important for maintaining conformation.
15.	In the absence of sufficient direction and guidance, the disclosure of a very limited number of species of antibodies does not provide sufficient written description for the entire genus of antibodies encompassed by the claims in view of the evidence cited supra.
16.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
17.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
18.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
19.	Therefore, only a BCMA antibody that comprises a heavy chain variable domain having the amino acid sequence SEQ ID NO:7 and a light chain variable domain having the amino acid sequence SEQ ID NO:8, as well as antibodies/antigen-binding fragments thereof comprising the full complement of 6 CDRs from said variable domains (SEQ ID NOs:1-3 and SEQ ID NOs:4-6, respectively), and an ICOS antibody that comprises a heavy chain variable domain having the amino acid sequence SEQ ID NO:19 and a light chain variable domain having the amino acid sequence SEQ ID NO:20, as well as antibodies/antigen-binding fragments thereof comprising the full complement of 6 CDRs from said variable domains (SEQ ID NOs:13-15 and SEQ ID NOs:16-18, respectively)but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112 (Scope of Enablement)
20.	Claims 1, 3-11, 21-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a cancer selected from multiple myeloma, chronic lymphocytic leukemia, Waldenstroem's Macroglobulinemia, and non-Hodgkin's lymphoma, comprising administering to the subject a therapeutically effective amount of an anti-BCMA antibody drug conjugate, comprising a heavy chain variable region (VH) comprising the amino acid sequence of SEQ ID NO:7 and a light chain variable region (VL) comprising the amino acid sequence of SEQ ID NO:8 in combination with an anti-ICOS antibody comprising a heavy chain variable region (VH) comprising the amino acid sequence of SEQ ID NO:19 and a light chain variable region (VL) comprising the amino acid sequence of SEQ ID NO:19, does not reasonable provide enablement for the breadth of “cancers” encompassed by the claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

21.	The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

22.	The claims are drawn broadly to a method of treating cancer in a subject in need thereof comprising administering a therapeutically effective dose of a combination comprising an anti-BCMA antigen binding protein and an agent directed to ICOS. The claims also recite a method of treating primary amyloidosis (AL) in a subject in need thereof comprising administering a therapeutically effective dose of a combination comprising an anti-BCMA antigen binding protein and an agent directed to ICOS. While the Specification teaches that co-administration of an anti-BCMA antibody drug conjugate, comprising a heavy chain variable region (VH) comprising the amino acid sequence of SEQ ID NO:7 and a light chain variable region (VL) comprising the amino acid sequence of SEQ ID NO:8 in combination with an anti-ICOS antibody comprising a heavy chain variable region (VH) comprising the amino acid sequence of SEQ ID NO:19 and a light chain variable region (VL) comprising the amino acid sequence of SEQ ID NO:19 inhibits tumor growth in a lymphoma model, and resulted in an increase in complete tumor free subjects as compared to either anti-BCMA or anti-ICOS monotherapy (See Example 1), one would not expect to be able to extrapolate these results across the entire scope of the claims.
23.	The specification lacks working examples of, or guidance for the treatment of the list of cancers encompassed by the claims.  To practice the invention in a manner consistent with the breadth of the claims would require a substantial inventive contribution on the part of the skilled practitioner involving the determination of conditions in which the BMCA and ICOS plays a role and how to treat such cancers with the recited BCMA antigen-binding proteins and agents directed to ICOS.   This additional characterization is considered undue.
24.	In view of the breadth of the claims, the limited amount of direction and working examples provided by the inventor, the unpredictability in the art and the quantity of experimentation needed to make or use the invention based on the content of the disclosure, it would require undue experimentation for the skilled artisan to make and/or use the full scope of the claimed invention.

Summary
25.	Claims 1, 3-11, 14, 21-22 and 24 stand rejected.
Claim 23 is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
May 21, 2022